Title: To George Washington from Richard Varick, 14 January 1782
From: Varick, Richard
To: Washington, George


                  
                     Dear Sir
                     Poughkeepsie Jany 14th 1782.
                  
                  I was honored with Your Excellency’s Favour of the 31st December on the 10th inst.
                  As I mean to have an Index in each Volume, as well as a General one to each Set of A.B. & C., when completed, I shall commence the former when Paper arrives & hereafter draft them, as fast as the respective Volumes are filled; the latter, must be left undone till the whole Business is executed.  It will be necessary to fix on a Day, to which Time, the whole are to be recorded and when the general Index is to commence; I shall be happy to be favored with Your Excellency’s Directions therein.
                  I shall write to Mr Fonda, to be informed whether he yet is & means to continue (more than nominally) an Officer in the York Line; If so, Mr Ray shall be employed as soon as possible.  His Services will not be of as long Duration as that of the others, unless I find him capable of transcribing the Indexes neatly in the different Volumes, which, together with the Letters & Papers of D. & F., will nearly employ one the whole Time.
                  Your Excellency’s Directions respecting the Writers, relieve me from Trouble & they very readily acquiesce in the Terms on which their Services are expected; The Hopes of receiving Cash, silences all their Difficulties in this Respect.
                  As the Writers do not attend the Office on Sundays, it will, probably, answer no valuable End, in Practice, to let them know that I am at Liberty to make Allowances for any Purposes whatever.  And they will be satisfied to make up Deficiencies, not occasioned by public Holydays, Sickness or unavoidable Accident; in such Cases I shall not require a Compensan.
                  Agreeable to your Excellency’s Directions I do inclose an Account of Services rendered by each Writer; I did suppose a Certificate necessary in any Case, but where the Writers are discharged & have inclosed ’em accordingly.  Sickels, Glean & Hughes still continue.
                  I have written Colo. Tilghman, requesting him to procure from the Secretary of Congress a List of the Dates of Election or Appointment of the Governors &ca of the respective States since their Organizations after 1775., to enable me to complete the Addresses of the Civil Letters already & to be recorded & to make the Indexes.  I wish to index those Letters doubly, under the Titles of their States as well as the Sirnames of the Governors.  I wish Your Excellency the Complimints of the Season & am very respectfully Your most Obedt Hble Servt
                  
                     Richd Varick
                     
                  
               